Title: Thomas Jefferson to Julius B. Dandridge, 3 November 1819
From: Jefferson, Thomas
To: Dandridge, Julius Burbridge


					
						Sir
						
							Monticello
							Oct.
								Nov. 3. 19
						
					
					My slow recovery at first, and afterwards the distance of Colo Nicholas’s residence from mine, have retarded the transmission of the inclosed papers uneasily to me.
					I now forward a bond with the amendment of terms desired in your letter, and a rough draught of the deed of trust with the changes also recommended. these will be readily distinguished by their incorporation into the original deed on which they are written. if they are deemed satisfactory, or if you will make them so, and be so good as to return me the rough draught I will execute it in that form, have it recorded and send you a certificate of the record as soon as it can be obtained.
					I inclosed to mr Nicholas your letters of Oct. 4. & 21. to apprise him of the interest due to Sep. 15. he returned me the inclosed note of 100.D. for discount which my grandson and myself, have endorsed. Colo Nicholas had given me the most satisfactory assurances that I shall never have to advance even the interest on this debt. I am unwilling therefore to commence the precedent of paying it, and consequently anxious that this note shall be discounted as he solemnly assures me he will have certain funds to discharge it before it becomes due. should he not do it, I will myself, when at maturity. Accept the assurance of my esteem & respect
					
						
							Th: Jefferson
						
					
				